DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/596,732 filed 10/08/2019.
Claims 1-20 are pending in the Application.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 depends from itself.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DIDARI et al. (Taiwan Publication TW 202036357 A).
With respect to claims 1 Sima et al. teaches A method for controlling a manufacturing process in real-time during a current process step of the manufacturing process (Abstract; paragraph [0074]), the method comprising: 
obtaining historical post-process measurements taken on prior products of the manufacturing process (obtaining from data storage 140 a trace data 142 comprising historical trajectory data 142a/post-process measurements during previous manufacturing process by recording trace data 142 using sensor 126 coupled to the manufacturing equipment 124 (paragraphs [0020], [0051], [0034]; Figure 1)); 
obtaining historical in-process measurements taken on prior workpieces during prior iterations of the current process step (obtaining from data storage 140 a sequential data set 144/historical in-process measurements comprising previously stored current trajectory data 142B and sequential data set 144C/prior iterations (paragraphs [0020]), wherein a sequential data set 144/historical in-process measurements was recorded in the data storage 140 by recording trace data 142 using sensor 126 coupled to the manufacturing equipment 124 (paragraphs [0034], [0051])); 
training a neural network to predict at least one of the historical post-process measurements in response to the corresponding historical in-process measurements and in response to a subset of the historical post-process measurements that preceded the at least one of the historical post-process measurements to be predicted (training a LSTM recurrent neural network (RNN) model 190 for semiconductor processing to predict at least one of trace data 142 comprising historical trajectory data 142a/post-process measurements (paragraphs [0005], [0017], [0020], [0022]), wherein training a LSTM recurrent neural network (RNN) model 190 is based on input of sequential data set 144/historical in-process measurements and in response to the trace data 142 comprising historical trajectory data 142a/post-process measurements (paragraphs [0017], [0026], [0029])); 
obtaining present in-process measurements on a present workpiece during the current process step (obtaining sequential data set 144B/in-process measurement  (paragraphs [0039], [0047], [0051])); 
predicting a future post-process measurement for the present workpiece, by providing the present in-process measurements and the historical post-process measurements as inputs to the neural network (predicting trajectory data 142 comprising trajectory data 142a//future post-process measurement (paragraphs [0029], [0051])); and 
adjusting at least one controllable variable of the manufacturing process in response to the prediction of the future post-process measurement (creating reconstruction data 146 in response to the predicting trajectory data 142 comprising trajectory data 142a//future post-process measurement (paragraphs [0051], [0052], [0066])).
With respect to claim 8 DIDARI et al. teaches limitations similar to claim 1, including  A non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate a method for controlling a manufacturing process in real-time during a current process step of the manufacturing process (non-transitory computer-readable medium 1024 storing executable instructions 1026, which when executed cause the computer system 1000 to implement method steps (paragraphs [0095], [0096], [0074])).
With respect to claim 14 DIDARI et al. teaches limitations similar to limitations of claim 1, including A process control system comprising: a memory embodying computer executable instructions; and at least one processor, coupled to the memory, and operative by the computer executable instructions to facilitate a method for controlling a manufacturing process in real-time during a current process step of the manufacturing process (computer system 1000 comprising processing device 1002/processor coupled to a data storage device 1016/memory storing executable instructions 1026, which when executed cause the computer system 1000 to implement method steps (paragraphs [0094]-[0096], [0074])).
With respect to claims 2-7, 9-13, 15-20 DIDARI et al. teaches:
Claims 2, 9, 15: wherein the neural network incorporates a first long short term memory layer that takes as inputs the present in-process measurements, and that produces as an output a naïve prediction of the future post-process measurement (paragraphs [0017], [0026], [0029]).
Claims 3, 10, 16: wherein the neural network incorporates a second long short term memory layer that takes as inputs historical post-process measurements and the naïve prediction of the post-process measurement, and that produces as an output an informed prediction of the future post-process measurement (paragraphs [0022], [0043], [0005], [0017], [0020]).
Claims 4, 11, 17: wherein the naïve prediction comprise a first naïve prediction and wherein the neural network incorporates a second long short term memory layer that takes as inputs in-process measurements from a previous process step that preceded the current process step on the present workpiece, and that produces as an output a second naïve prediction of the future post-process measurement (paragraphs [0022], [0043], [0068], [0091]).
Claims 5, 12, 18: wherein the neural network incorporates a third long short term memory layer that takes as inputs the first naïve prediction, the second naïve prediction, and historical post-process measurements, and that produces as an output an informed prediction of the future post-process measurement (paragraphs [0022], [0043], [0068], [0091]).
Claims 6, 13, 19: wherein adjusting the at least one controllable variable includes repeatedly obtaining at least one in-process measurement and predicting the future post-process measurement (paragraphs [0085], [0087]).
Claims 7, 20: wherein adjusting the at least one controllable variable includes changing the at least one controllable variable consistent with an empirical error function for the future post-process measurement relative to the at least one controllable variable (paragraphs [0011], [0020], [0031], [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/04/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851